985 So. 2d 635 (2008)
Reginald BOZEMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-740.
District Court of Appeal of Florida, Fourth District.
June 18, 2008.
Rehearing Denied July 30, 2008.
*636 Reginald Bozeman, Jasper, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm without prejudice to the appellant filing an amended motion in the trial court within thirty days to include the claim he makes on appeal that this information was actually nolle prossed and that no other information was filed.
Affirmed.
SHAHOOD, C.J., WARNER and DAMOORGIAN, JJ., concur.